Citation Nr: 1138996	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO determined that May 1969 rating decision had been clear and unmistakably erroneous, granted service connection for left ear hearing loss, and assigned a noncompensable evaluation effective from October 26, 1968.  The RO also granted service connection right ear hearing loss and assigned a noncompensable evaluation for bilateral hearing loss effective from December 20, 2006.

The Board also notes that certain dental conditions are not considered disabling by VA and may be service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120  or 17.123. See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150. In decision below, the Board has denied the Veteran's claim for service connection for a dental disorder for compensation purposes.  However, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment. Hays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran's claim of service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been considered.   Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for tinnitus will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any tooth loss as a result of bone loss due to trauma or disease during service.  

2.  The Veteran had normal hearing in his left ear at the VA examination in March 1969, and there is no evidence of any significant hearing loss through December 20, 2006.

3.  The Veteran manifests Level I hearing in his right and left ears. 


CONCLUSIONS OF LAW

1.  Service connection for compensation purposes for a dental disorder is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.38, 4.150 (2010).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (1968-2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for hearing loss.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for hearing loss.

With respect to a dental disorder, the Board does acknowledge that the RO did not provide the Veteran with adequate notice in connection with his claim for service connection prior to the initial decision in March 2007.  Nevertheless, the RO did send the Veteran letters in January 2007 and May 2008, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The May 2008 letter also explained how disability ratings and effective dates are determined.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claims were readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373   (Fed. Cir. 2004). The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well lay statements, are in the claims file and were reviewed by both the RO and the Board in connection with the claims. The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

The Veteran was also afforded VA examinations in March 1969, January 2007, and June 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and audiological testing and fully addresses the rating criteria that are relevant to rating the disability in this case. 

Moreover, during the course of the appeal, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2008).  In Martinak v. Nicholson, 21 Vet. App. 447   (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. 

In this case, the VA examination reports did include questions regarding the affect of the appellant's hearing problems on his occupation and daily life.  For example, the January 2007 and June 2008 VA examiners noted that the Veteran had difficulty understanding people and that his wife complained he could not hear.  

Moreover, in Martinak, the Court noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examination here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any such assertion. 

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a dental disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is unnecessary to decide the claim for service connection for a dental disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had the type of dental disorder in service for which compensation may be paid.  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  Given the many opportunities the Veteran has had to submit evidence and argument in support of his appeal, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


I.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b)  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he lost his front teeth while he was in service.  In a letter dated in September 2007, he indicated that the military dental clinic attempted to extract an impacted upper primary tooth on the right front in 1966 and removed one or more front teeth, which loosened other front teeth.  He indicated that he was then fitted for a partial front plate.  The Veteran has reported having current problems with what he believes are "remnants" of the extracted teeth.  On his VA Form 9 dated in April 2008, he alleged that he had tooth number 6 extracted during service and believed that fragments remained in the gum area and were causing pain and inflammation.

Dental records show that the Veteran was missing teeth number 1, 16, 17, 19, and 30 at entry.  He also had multiple fillings.  At separation, the Veteran was missing the teeth noted at entry, as well as teeth number 6, 7, 8, 9, and 10.  His dental records do reflect that tooth number 6 was extracted in May 1966 and that teeth number 9 and 10 were extracted in November 1966.  He later had teeth number 7 and 8 removed in December 1966.  The Veteran was given a dental appliance to replace his missing teeth in March 1967.

There is no evidence that showing that the Veteran's teeth were removed due to trauma or disease or that any bone loss was involved.  The Veteran's dental treatment records do not make any mention of bone loss, trauma, or disease, such as osteomyelitis.  While in Shinseki v. Nielson,  607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, dental trauma does not include the intended result of proper medical treatment provided by the military.  Thus, the mere fact that the Veteran's teeth were extracted during service does not provide a basis for service connection.  Moreover, the fact that the Veteran developed pain and swelling in the area of the extracted teeth many decades after service does not indicate that the dental care that he was provided in service was inappropriate.  In any event, there is no evidence of loss of substance of body of maxilla or mandible as is required for service connection for compensation purposes, even in cases of disease or trauma.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Board notes that the rating criteria have been revised since his original grant of service connection for left ear hearing loss.  Consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  

The Veteran's service separation audiogram was administered in September 1968.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
30
45
45
LEFT
25
30
50
50

The average pure tone threshold in decibels was 38 for the right ear and 39 for the left ear.  Speech recognition was not tested at that time.  

The Veteran's hearing was later tested in March 1969 in conjunction with his original claim for service connection for bilateral hearing loss.  In March 2007, the RO granted service connection for left ear hearing loss effective from October 26, 1968.  By the time of the Veteran's VA examination in March 1969, his hearing had improved significantly to normal hearing.  The pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
5
5
15
5
LEFT
5
5
15
10

The average pure tone threshold in decibels was 8 for the right ear and 9 in the left ear.  The Veteran's speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  Speech reception threshold was -10 in each ear.  The diagnosis was hearing within normal limits.  

Under the version of the hearing loss regulations in effect at the time of the Veteran's initial claim in October 1968, impairment of auditory acuity was determined by intersecting the results of speech discrimination testing and speech reception tests or, alternatively, by the use of pure tone audiometry.  If speech discrimination and reception testing was performed, Table I would be used to arrive at an alphabetic designation.  Table II was used to determine equivalent alphabetic designations when pure tone thresholds were used.  This yielded a designation of "A" in each ear.  The alphabetic designation for the Veteran's hearing in the worse ear was then intersected with the alphabetic designation for the Veteran's hearing in the better ear using Table II.  Applying either Table I or Table II to the findings on the March 1969 VA exam, this yields a noncompensable rating.   

In November 1975, Table II was revised.  Under the new version of table II, the Veteran's hearing loss remained at a noncompensable level.  Tables I and II were again revised effective March 1976, and they were renamed Table IV and Table V.  Under the new version of these tables, the results of the March 1969 hearing test, which was the only post-service evidence as to the severity of the Veteran's hearing loss, showed a noncompensable level of hearing loss.  The tables were again revised in August 1976, but the Veteran's hearing loss remained at a noncompensable level.  In September 1978, the tables were again revised and renamed Table VI and Table VII.  Under the new version of the tables, the Veteran's hearing loss remained at a noncompensable level.  Tables VI and VII were once again revised effective December 1987, and the alphabetic designations were replaced with numerical designations.  Table VIa was also added, which provided a numeric designation for each level of hearing loss using only pure tone thresholds.  The regulation provides that Table VIa is only for use when language difficulties or inconsistent speech audiometric scores made the use of table VI inappropriate.  

Some changes in the language used in the regulations evaluating hearing impairments were made in 1999 at which time the currently used criteria were in effect.  The Veteran's right ear was not service-connected that time, so it would have been assigned Level I impairment pursuant to 38 C.F.R. § 4.85 Table VI.  Applying Table VI, the Veteran also had a Level I impairment of auditory acuity in his left ear.  Applying these values to 38 C.F.R. § 4.85, Table VII, this yields a noncompensable evaluation.  

The Veteran was later granted service connection for his right ear effective from December 20, 2006.  He then had an audiological evaluation in January 2007 at which time he reported having difficulty understanding people and indicated that his wife sometimes complained that he could not hear.  During the examination, his pure tone thresholds, in decibels, were: 


HERTZ

1000
2000
3000
4000
RIGHT
15
20
60
35
LEFT
15
50
55
55

The average pure tone threshold in decibels was 33 for the right ear and 44 for the left ear, and his speech recognition ability was 92 percent in both ears.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear and moderately severe sensorineural high frequency hearing loss in the left ear.  

Applying Table VI, the Veteran had a Level I impairment of auditory acuity in both the right and left ears.  Applying these values to 38 C.F.R. § 4.85, Table VII, the findings of the January 2007 VA examination correspond to a noncompensable evaluation.  

The Veteran's hearing loss was reevaluated in June 2008 at which time he again reported having difficulty understanding people and at times his wife complains that he can't hear.  At that time his pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
20
20
60
35
LEFT
20
55
55
50

The average pure tone threshold in decibels was 34 for the right ear and 45 for the left ear, and the Veteran's speech recognition ability was 92 percent in both ears.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear and moderately severe sensorineural high frequency hearing loss in the left ear. 

Applying Table VI, the Veteran had a Level I impairment of auditory acuity in both ears.  Applying these values to 38 C.F.R. § 4.85, Table VII, the results of the January 2008 VA examination correspond to a noncompensable evaluation.  

Based on the foregoing, the evidence consistently shows that the Veteran's hearing loss has warranted no more than a noncompensable evaluation.  Thus, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether an initial compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran's disability does not meet the requirements of 38 C.F.R. § 4.8.  In this regard, the available audiometric findings do not show the Veteran to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Thus, the Board finds that the noncompensable evaluation is appropriate and that there is no basis for awarding a higher initial evaluation. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 
ORDER

Service connection for a dental disorder for compensation purposes is denied.

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In this case, the Veteran was afforded a VA examination in connection with his claim for service connection for tinnitus.  The examiner opined that his tinnitus was not related to his military service because the disorder had its onset long after his period of service.  However, the Board notes that the Veteran is competent to report a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  He has also been assessed as having a current diagnosis of tinnitus.  Thus, it would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of tinnitus or described how tinnitus which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the January 2007 VA examiner stated that tinnitus was less likely as not related to the Veteran's military service.  Her rationale was essentially based on the fact that there was no documentation of the disorder in service or for many years thereafter. She did not discuss the possibility of a delayed onset or other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the Veteran has been provided proper notice in connection with his claim for service connection for tinnitus.

2.  The RO should refer the Veteran's claims folder to the January 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his service-connected hearing loss. 

In rendering these opinions, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1(2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


